Citation Nr: 1733431	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-17 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUE

Basic eligibility for VA home loan guaranty benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The NGB Form 22 of record shows that the appellant served in the Army National Guard (ARNG) from March 5, 1992 to January 31, 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision of the Atlanta Regional Loan Center in Decatur, Georgia. 

The appellant appeared at a hearing before the undersigned Veterans Law Judge in January 2014.  The Board remanded the claim in April 2015.


FINDINGS OF FACT

1.  The appellant did not have 24 months of continuous active duty.

2.  The appellant served for fewer than 6 years in the Selected Reserve.

3.  The appellant was not discharged from service because of a service-connected disability.


CONCLUSION OF LAW

The legal criteria for VA home loan guaranty benefits are not met.  38 U.S.C.A. §§ 3701, 3702, 5303A (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

In order to be eligible for certain VA benefits, to include home loan guaranty benefits, a service member must generally perform a "minimum duty" requirement; either 24 months of continuous active duty or the full period for which the service member was called or ordered to active duty.  38 U.S.C.A. § 5303A (b)(1) (West 2014).  This statute provides that notwithstanding any other provision of law, any requirement for eligibility for or entitlement to any VA benefit that is based on the length of active duty served by a person who initially enters such service after September 7, 1980, is governed exclusively by the eligibility requirements set forth in the law.

There are situations in which the basic eligibility requirements for VA benefits as set forth under 38 U.S.C.A. § 5303A do not apply.  One of those situations relates to home loan benefits.  38 U.S.C.A. § 5303A (b)(3)(F) provides that the 24 month requirement does not apply to benefits under chapter 37, but only if those benefits are implicated "by reason of" certain factors.  Those factors are discharge or release for the convenience of the government, discharge or release for a medical condition that preexisted service and is not service connected, involuntary discharge or release for the convenience of the government based on reduction in force, and discharge or release for a physical or mental condition not characterized as a disability that interfered with performance of duty.  38 U.S.C.A. § 5303A (b)(3)(F)(i-iv).

The Veteran's NGB Form 22 shows service from March 5, 1992, to January 31, 1997 (4 years, 10 months and 26 days net) in the ARNG service and notes "Para 8-26y NGR 600-200 Medically Unfit for Retention" as the Authority and Reason.  In addition, a DD Form 214 shows ARNG service from March 20, 1992 to July 10, 1992 (3 months and 21 days) and notes "completion of period of ADT (active duty training)" as the narrative reason for separation. 

The Veteran claims that he was discharged for a service-connected disability. Specifically, he reports that he was in an automobile accident and suffered a back injury when driving home from training in October 1993.  In support of his claim, the Veteran has submitted private treatment records which include a February 1993 treatment note indicating that the Veteran sustained a back injury in a motor vehicle accident in October (1992).  He also submitted service personnel records which note that he has a medical condition (lower back) which no longer qualifies him for retention.

Despite the appellant's contentions, however, the Board finds that basic eligibility for VA loan guaranty has not been met.  The evidence does not show that the Veteran had the requisite amount of service of 24 months of continuous active duty or the full period for which the service member was called or ordered to active duty. 

The appellant also does not meet the minimum service requirement of 38 U.S.C.A. §  5303A.  38 U.S.C.A. § 3701 (b)(5) provides that the term "veteran" for purposes of eligibility for Chapter 37 benefits includes an individual who is not otherwise eligible for housing benefits and who has completed a total service of at least six years in the Selected Reserve, and, following the completion of such service, was discharged from service with an honorable discharge, was placed on the retired list, was transferred to the Standby Reserve or an element of the Ready Reserve other than the Selected Reserve after service in the Selected Reserve characterized by the Secretary concerned as honorable service, or continues serving in the Selected Reserve, or who was discharged or released from the Selected Reserve before completing six years of service because of a service-connected disability.  38 U.S.C.A. § 3701 (b)(5)(A) (West 2014).  The term "Selected Reserve" means the Selected Reserve of the Ready Reserve of any of the reserve components (including the Army National Guard of the United States and the Air National Guard of the United States) of the Armed Forces.  38 U.S.C.A. § 3701(b)(5)(B). 

However, because the appellant completed less than six years in the Selected Reserve, his service does not qualify him for housing benefits unless it is shown that he was discharged because of a service-connected disability.  38 U.S.C.A. § 3701 (b)(5)(A).  Even if the Veteran injured his back while driving home from reserve service, the Veteran is not in receipt of service connection for a low back disability and therefore does not qualify for the above exception.

The Board is sympathetic to the appellant's argument and belief that he should be eligible for a VA housing loan. However, because the appellant has not been shown to meet the basic entitlement requirements for VA housing loan benefits under Chapter 37 of Title 38, U.S. Code, he is not eligible to receive a Certificate of Eligibility for Loan Guaranty Benefits.  Accordingly, the claim of entitlement to VA home loan guaranty benefits must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for VA home loan guaranty benefits is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


